 457304 NLRB No. 55CANNON BOILER WORKS1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.2All subsequent dates are in 1989.3In addition to proposals initialed by both parties, the contract included aneconomic proposal made by the Respondent, and a July 14 letter signed by
the Union confirming the agreement. While the Respondent did not sign or
initial its economic proposal, the Respondent did refer to it in a November
1 letter which it signed.Cannon Boiler Works, Inc. and Aluminum, Brickand Glass Workers International Union, AFL±CIO±CLC. Cases 6±CA±22232 and 6±CA±22340August 27, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
RAUDABAUGHOn November 19, 1990, Administrative Law JudgeFrank H. Itkin issued the attached decision. The Re-
spondent filed exceptions and a supporting brief. The
General Counsel filed a brief in support of the judge's
decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.We affirm the judge's finding that the partiesreached a collective-bargaining agreement on July 10,
1989, when the Union accepted the Respondent's eco-
nomic proposal.2In doing so, we reject the Respond-ent's argument that there was no meeting of the minds
due to a mutual misunderstanding. The Respondent
contends that it thought that the Union accepted all of
its outstanding proposals, including the noneconomic
ones. However, this is contrary to the judge's factual
findings with respect to a July 10 telephonic conversa-
tion. In this regard, we rely on the judge's specific
credibility resolution that noneconomic proposals on
which agreement had not previously been reached were
at that time withdrawn by both parties. Moreover, we
also rely on the Respondent's failure to mention its in-
terpretation of the conversation until the hearing, de-
spite its spokesman's having proofread a version of the
contract which, consistent with the credited testimony,
lacked certain noneconomic company proposals. The
case at hand is similar to Cutter Laboratories, 265NLRB 577 (1982). In that case the Board rejected an
administrative law judge's finding that there was no
meeting of the minds due to mutual misunderstanding.
The employer claimed that certain language must be in
the contract in order to clarify a previous strike settle-
ment. The Board found the meaning of a disputed ele-
ment of the strike settlement to be unambiguous. The
Board also noted that the employer had reduced the
contract to writing in a form that did not contain thelanguage in question. Likewise in this case the plainmeaning of the July 10 telephonic communication and
the Respondent's failure to raise its argument when it
originally examined the written contract show there
was no mutual misunderstanding.We also find no merit in the Respondent's defensesfor its repudiation of terms in the agreed-upon contract
and its subsequent withdrawal of recognition. First, the
Respondent contends that it was warranted in declaring
on November 1 that the union-security provision in the
agreed-upon contract was unlawful and that the term of
the agreement should therefore be renegotiated be-
cause, following the parties' oral agreement to the
terms of the contract, employees had expressed opposi-
tion to being represented by the Union. We find read-
ily distinguishable a case relied upon by the Respond-
ent in this regard, R. Waldo, Inc., 280 NLRB 1237(1986). In Waldo, the Board found that an employerviolated Section 8(a)(3) when it executed a bargaining
agreement which contained a union-security clause
when the parties knew the union lacked majority sup-
port. In that case, however, the parties knew when they
agreed on the contract that the majority of the employ-
ees did not support the union, and that their execution
of the renewal contract was itself unlawful. Unlike
Waldo, in this case the contract is legitimate, havingbeen negotiated during the extended certification year
and at a time before any expression of employee dis-
content with the Union was evident. Therefore, we find
no basis for finding that the union-security clause con-
tained within this contract was in any respect unlawful.Second, the Respondent attempts to excuse its with-drawal of recognition from the Union on the basis of
a November 3 decertification petition. In support of the
judge's finding that the decertification petition did not
provide a legitimate excuse for the Respondent's with-
drawal of recognition from the Union, we rely particu-
larly on the fact that the November 3 decertification
petition was effectively tainted by the Respondent's
misconduct which commenced November 1, and that
in any event the November 3 petition was barred by
the contract which had become effective the previousJuly 31. It is immaterial that the contract did not take
the form of a single, self-contained document. See Tel-evision Station WVTV, 250 NLRB 198 (1980).3Finally we wish to make clear that the judge's find-ing of abrogation refers to the Respondent's attempts
at renegotiating the ``union security'' and ``termination
of agreement'' provisions. The judge did not find that
the Respondent had discarded the entire contract, only
that it had discarded portions of the contract to which
it cited its opposition. We agree that this conduct was 458DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The Union won the Board-conducted representation election by a vote of26 for and 6 against union representation. See Tr. p. 267.inconsistent with the Respondent's bargaining obliga-tions.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Cannon Boiler Works,
Inc., New Kensington, Pennsylvania, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order.Suzanne C. McGinnis, Esq., for the General Counsel.W. Kerby Bowling II, Esq., for the Employer.Roy T. Albert, Esq., for the Union.DECISIONFRANKH. ITKIN, Administrative Law Judge. Unfair laborpractice charges were filed in the above cases on November
7 and December 22, 1989. A consolidated complaint issued
on January 31, 1990. General Counsel alleges in the consoli-
dated complaint that Respondent Employer has violated Sec-
tions 8(a)(1) and (5) and 8(d) of the National Labor Rela-
tions Act by failing and refusing since about November 1,
1989, to execute a written contract embodying the full and
complete agreement previously reached by the parties on or
about July 10, 1989, with respect to the terms and conditions
of employment of its unit employees; by abrogating and re-
fusing since about November 1, 1989, to abide by all the
terms and conditions of this agreement by refusing to comply
with the provisions pertaining to ``Union security'' and ``ter-
mination of agreement''; and by failing and refusing since
about December 14, 1989, to recognize and bargain with the
Union as the exclusive bargaining representative of the unit
employees.Respondent Employer, in its answer to the consolidatedcomplaint, denies violating the Act as alleged. Respondent
admits that the parties on or about July 10, 1989, ``reached
full and complete agreement with respect to terns and condi-
tions of employment of the unit to be incorporated in a col-
lective bargaining agreement.'' Respondent alleges, inter alia,
that ``the written contract which the Union requested the
Company to sign did not embody the agreement reached by
the parties'' and, in addition, contained ``an illegal Union se-
curity provision''; that ``a valid decertification petition was
filed with the Board'' about November 3, 1989, ``supported
by a majority of the Company's employees'' ``and thereby
relieved the Company from its duty to bargain or execute a
execute the written contract presented to it by the Union ...

as it received notice prior to the written contract being pre-
sented to it that a majority of the bargaining unit employees
no longer wished to be represented by the Union.''A hearing was held on the issues raised in Pittsburgh,Pennsylvania, on May 31 and June 1, 1990. On the entire
record, including my observation of the demeanor of the wit-
nesses, I make the followingFINDINGSOF
FACTRespondent is an employer engaged in commerce andCharging Party Union is a labor organization as alleged. On
September 8, 1987, the Union, following a Board-conductedrepresentation election,1was certified as the exclusive bar-gaining agent of the following appropriate unit of Respond-
ent's employees:All full time and regular part time production andmaintenance employees including leadmen and field
service personnel employed at the Respondent's New
Kensington, Pennsylvania facility, excluding all sales-
men, salaried employees, draftsmen and clerical em-
ployees, as well as guards, professional employees and
supervisors as defined in the Act.Roy T. Albert, executive assistant to the president of theUnion, testified initially, by way of background, that the par-
ties first met to negotiate a collective-bargaining contract in
October 1987. They held some 25 to 30 bargaining sessions
until March 1989. Albert generally described the Employer's
conduct during this initial period of bargaining and noted that
the Union, as a consequence of the Employer's conduct, filed
8(a)(1), (3), and (5) unfair labor practice charges against the
Employer. General Counsel thereupon issued a complaint
against the Employer in Case 6±CA±20802 and the matterwas set down for hearing. On March 21, 1989, the parties
executed a settlement agreement. (G.C. Exh. 2.) The Em-
ployer, as part of this settlement, agreed, inter alia, that it
would not threaten employees with plant closure or reloca-
tion; withhold holiday pay or lay off employees because of
their union membership and activities; lay off bargaining unit
employees, announce a decision to deny the taking of em-
ployee vacations, increase wages or unilaterally make other
changes in benefits and terms and conditions of employment;
refuse to furnish the Union with certain requested relevant
information necessary for collective bargaining; engage in
conduct which evidences an intent not to reach agreement
with the Union; and engage in dilatory tactics in arranging
dates and locations for bargaining meetings. The Employer
further agreed that it would on request bargain in good faith
with the Union as the exclusive bargaining agent of the
above unit employees and if an understanding is reached em-
body that understanding in a signed agreement; recognize the
Union on resumption of bargaining in good faith until No-
vember 1, 1989, ``as if the initial year of certification had
not expired''; furnish the Union with certain requested rel-
evant information; and rescind a disciplinary warning to an
employee and make whole two laid off employees. Albert re-
called that a notice was posted pursuant to this settlement
``but it was posted for more than 60 days because it was de-
faced''; there was a ``30 day extension'' of the notice post-
ing until about mid-June 1989.Albert next testified that contract negotiations resumedabout May 1989. During the previous sessions, Albert was
chief negotiator for the Union and Rick Brown was chief ne-
gotiator for the Employer. On resumption of bargaining fol-
lowing the settlement, Albert remained chief negotiator for
the Union and W. Kerby Bowling I or Sr. and W. Kerby
Bowling II became the chief negotiators or spokespersons for
the Employer. Albert recalled:[W]hat we [had] negotiated previous[ly] ... which
was initialled and dated ... was not renegotiated ...
 459CANNON BOILER WORKS2Proposals two and three also provide that ``benefits remain at currentlevel.'' See G.C. Exh. 3.3It is undisputed that ratification of the agreement by the employees wasnot a condition precedent to the existence of a contract. See Tr. pp. 61 and
143. It is also undisputed, as discussed below, that the effective date of the
agreement was not conditioned upon formal execution of a written contract.
See Tr. p. 74.with an agreement between us that it would not be re-negotiated. The Bowlings ... and [Albert] [agreed]

that it would not be renegotiated and we'd only be talk-
ing about other things that was outstanding at that point
in time.... 
[W]hen we entered negotiations it wasagain reaffirmed that things that were discussed and
agreed [upon], signed off or initialled rather, would not
be renegotiated.Albert recalled that he and the Bowlings ``consistently'' fol-lowed this ``procedure of initialling agreed upon provisions''
and ``you don't go back and renegotiate it.'' Albert identified
General Counsel's Exhibit 4 as memorializing the initialed,
signed off, and agreed-upon items.According to Albert, the ``outstanding issues'' upon re-sumption of bargaining included ``union shop and manage-
ment's rights''; ``hours and overtime''; ``vacations''; ``holi-
days''; and ``wage increases.'' The parties thereafter met
during some ten to fifteen sessions; ``agreed on manage-
ment's rights ... union shop ... hours and overtime''; and

Bowling Sr. submitted a written proposal on May 23 or 24,
1989, containing the Employer's ``economic package.'' (G.C.
Exh. 3.) Albert testified:It was the first, final and last [economic] proposal [ofthe Employer].... I 
attempted to negotiate from thisproposal and each time I attempted I was told that's the
first, the final and the last.Albert recalled that ``even after our last negotiations of June21, 1989, [I] tried to ... get some more money in terms

of wages and was told again ... that it [G.C. Exh. 3] was

the first, final and last proposal, and that was it.''Albert explained that General Counsel's Exhibit 3 con-tains, inter alia, three economic proposals or options. Pro-
posal one provides for a one year agreement, a 5-cent hourly
wage increase, and the employees assuming the increased
costs of the hospital/medical/surgical insurance. Proposal one
also states that ``benefits remain at current level.'' The ``fig-
ure'' which the Employer provided to the Union for the in-
creased costs of this insurance ``would have exceeded the
... nickel increase 
....'' Consequently, if the Union ac-
cepted this proposal, ``the employees would have had a con-
cessionary contract.'' Albert added:Option 2 was ... a two year agreement which would
provide for the employees to pay half of the increased
[insurance] costs which ... would also be concession-

ary. And, option 3 was a three year agreement which
would provide a nickel an hour [increase] in each year
of the contract with no sharing of the increased costs
of insurance.2Albert called a meeting of the union membership for July8, 1989, to discuss and vote upon this Employer proposal.
Albert then explained to the members the three options and
``everybody agreed that what they would be voting on would
be option 3, which would be a three year agreement with no
sharing of the ... increased costs ... in health care

....'' Albert also explained that ``all the noneconomic
parts would be resolved ... there was nothing major that
was outstanding there.'' And, Alberttold everybody at the meeting ... several times ...
that it must take a majority of votes to approve a con-
tract [and] it must take two-thirds to strike [and, con-
sequently,] if you did not get two-thirds of the vote to
strike then you automatically accepted the contract;
... they understood by voting against a strike they

were voting for approval of this proposal [that is, G.C.Exh. 3 and its third option in addition to what had al-
ready been agreed upon or signed off].Two-thirds of the membership at the July 8 meeting didnot vote in favor of a strike. Albert then announced to the
membership that ``the criteria of two-thirds was not met, we
now have a three year agreement and I will inform the Com-
pany of that agreement.''Thereafter, on July 10, 1989, Albert telephoned BowlingII andtold Kerby [Bowling II] that we had a meeting ... we
had a three year agreement ... any noneconomic

items that were unsettled go away [they are withdrawn]
... we have a contract based on the signed off items

and the third option ....3Albert ``suggested to [Bowling II] that he type the contract.''Bowling II said that he was ``extremely busy.'' Albert re-
sponded that he too had a ``very crowded schedule'' but he
would ``do it,'' however, ``it's going to take some time.''Albert further recalled that during his July 10 telephonediscussion with Bowling II he asked ``if we could go back
to July 1st'' for the starting term of the agreement. Bowling
II ``was not interested in making that retroactive to July 1st
and [wanted to] go to July 31st.'' Albert ``said okay.'' The
term of the contract would be three years from July 31,
1989. The agreement also included a union-security clause.
Albert said to Bowling II that ``I'll send you the dues deduc-
tion cards'' and Bowling II replied: ``send them to Rick
Brown,'' the Employer's general sales manager and former
chief negotiator.Albert wrote Bowling II on July 14, as follows (Jt. Exh.2):In accordance with our phone conversation ... this
is to confirm that the 3 year agreement which has been
reached by the parties will be effective beginning July
31, 1989 and continu[e] under the terms of the agree-
ment until midnight of August 1, 1992. By separate
cover I am sending to ... Rick Brown membership

application cards for dues deduction[s] as noted in our
contractual agreement. I would expect to be notified
immediately of any employee who fails to authorize
dues deductions as provided under the terms of our
agreement.The contract will be prepared for signatures at a laterdate. However, the enforcement of such provisions is 460DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
now in effect and the agreements reached by the parties[have] been announced prior to the date of this letter
and are enforceable. I will expect the Company and the
employees['] Union will abide by such provisions.A copy of this letter, with dues-deduction cards enclosed,was sent to Brown.Albert recalled that Brown telephoned him about 1 weeklater and asked: ``[D]o I sign these people up now without
an agreement that's actually signed?'' Albert explained that
``we got an agreement and you go on and sign them up.''
Brown replied that ``under the Union shop clause we have
a 30 day grace period ... after the agreement'' and Albert

again explained: ``start now because we got an agreement.''Albert emphasized:we had a clear understanding that the effective date ofthat contract was July 31. It was very clear that we had
a contract.There were, as Joint Exhibit 1 shows, 31 persons em-ployed by Respondent as of August 23, 1989, ``the date
when dues authorization cards were distributed to and col-
lected from employees.'' Eight employees, as shown in Joint
Exhibit 7, signed such cards. The Employer did not notify
Albert ``of any employees who did not sign dues deduction''
cards. The Employer did not remit any dues to the Union.
Albert first became aware of this failure to remit dues on the
part of the Employer about December. The Employer had
never indicated to Albert that ``it did not agree to remit
dues.'' The Employer, however, had implemented all other
terms and provisions which had been agreed upon on July
10, including the 5-cent pay increase, holidays, job bidding,
and seniority provisions.In the meantime, following the July 10 agreement, as Al-bert further testified, Albert set about preparing the written
contract. He ``used the documents ... initialed by both par-

ties'' (G.C. Exh. 4) and the Employer's ``first, final and last
economic proposal'' (G.C. Exh. 3). He noted: ``we agreed
upon the insurance remaining the same [and he] made ref-
erence to the insurance booklets that [were] supplied to [him]
by the Company ... because we had agreed to the same

plans.'' He further noted that with respect to provisions per-
taining to ``holidays,'' the holidays reflected in General
Counsel's Exhibit 3 are the ``same holidays that they had in
effect'' and they too were ``agreed to in negotiations.''Thereafter, on October 11, 1989, Albert sent Bowling IIthe following letter (Jt. Exh. 3):Enclosed you will find a signed copy of the agree-ment between Cannon Boiler Works, Inc. and our
Union.I have attempted to reach you by phone to discussthe carry-over provisions for employees regarding hos-
pitalization-medical-surgical-life insurance-accident and
sickness. These provisions are noted in articles XXXV
and XXXVI .... I 
have left section 5 of articleXXXV a blank space for the current practice be noted.
Also in article XXXVI Sections 2, 3 and 4 there also
appears blank spaces to be filled in. Please fill in the
proper practice so the contract will reflect the same.I would appreciate you signing the enclosed docu-ments and returning them to me as soon a possible and
not later than 10 days from the above date.On November 1, 1989, Bowling II replied to Albert, list-ing ``certain errors made in [the] reduction and printing'' of
the contract, and requesting that Albert make the ``appro-
priate changes'' or ``indicate [his] position.'' (See J. Exh. 4,
items 1 through 13.) Bowling II, however, also stated in this
letter:Concerning article VÐUnion security: since we lastmet in June of this year the NLRB and the Company
have received notice that a majority of employees in the
bargaining unit no longer desire to be represented by
the Union. This being the case it is clear that execution
of the agreement containing the Union security provi-
sion as previously agreed to would violate Sections
8(a)(2), (3) and 8(b)(2) of the Act.... In 
view of thisI suggest that we work out some other language ...

regarding Union dues .... 
Likewise, in view of theUnion's 1088 of majority support, the Company feels
that it would be inequitable and contrary to the express
desire of a majority of our employees to execute a three
year agreement. Thus, we propose that [the termination
date] be ``the 31st day of July 1990.''Albert noted in his testimony that from July 10, when agree-ment was reached, until about November 1, when he re-
ceived the above letter from Bowling II, the Employer had
not questioned the existence of an agreement between the
parties.On November 21, 1989, Albert responded to Bowling II'sNovember 1 letter. (Cf. Jt. Exhs. 5 and 4.) In item 1 of his
November 21 letter, Albert agreed to change the language
``Management Clause'' to ``Management Rights.'' In item 2,
Albert agreed that the language quoted in Bowling II's letter
pertaining to the time for filing grievances was omitted by
``oversight.'' In item 3, Albert stated:A three year agreement was agreed upon between theparties .... 
Your suggestion to change the contractterm from three to one year is hereby rejected.In item 4, Albert agreed to delete section 14 on hours andovertime as a ``duplicate.'' In item 5, Albert agreed that sec-
tion 10 on seniority is also a ``duplicate''; however, Albert
noted that the quoted sections 11, 12, and 13 should be
``added to article XIII [on seniority] since they have been
agreed upon.'' Albert attached initialed and dated copies of
the draft in support of this claim. In item 6, Albert agreed
to a correction of a ``typo'' in the word ``from.'' In item 7,
Albert disputed Bowling II's assertion that ``the last para-
graph of section 2'' in article XV pertaining to layoff and
recall ``was not agreed to and should be deleted.'' Albert ex-
plained that the ``last paragraph of section 2 has been agreed
upon'' and therefore ``remains.'' Here too Albert attached
initialed and dated copies of the draft in support of this
claim. In item 8, Albert agreed that Bowling II's cited sec-
tion 11 pertaining to safety and health is ``correct'' and was
omitted by ``oversight.''Albert next addressed in his November 21 letter to Bowl-ing II the latter's November 1 comments about contract lan- 461CANNON BOILER WORKS4Albert was generally asked ``where did [he] get the language that makesup art. XXXV'' in Jt. Exh. 3, his contract language pertaining to medical in-
surance, and he responded: ``I got that from the Employer's handbooks and
insurance books that they supplied to me''; ``they were ... handbooks of ex-

isting benefits.'' See G.C. Exh. 5, the Blue Cross booklet provided by the Em-
ployer. Albert also cited and relied on G.C. Exh. 6, the document which he
had received from the Employer ``that set forth the various conditions that
they had prior to the Union coming in and was still in existence throughout
the negotiations.'' See also G.C. Exh. 7 (the Employer's existing profit sharing
plan); G.C. Exh. 8 (the Employer's group insurance benefits); G.C. Exh. 9 (theEmployer's group dental program); and G.C. Exh. 10 (the Employer's BlueShield eye program).On cross examination, Albert was questioned at length about where he gotspecific language which he used in his articles XXXV through XXXVIII (Jt.
Exh. 3). Albert candidly acknowledged that certain specific language ``wasn't
signed off, but it certainly was agreed to ... we agreed to the same insurance

benefits that was in existence at the time we negotiated the contract ....And, Albert also explained, as he had in his letter to Bowling II on October
11 (Jt. Exh. 3), that he had left a ``blank space'' in sec. 5 of his agreement
dealing with insurance ``carry over provisions'' for the Employer to fill in its
``current practice.'' Albert recalled: ``When we negotiated [the agreement] it
was the same thing you had in effect [and] I didn't know whether you had
a carry over or not.'' In addition, Albert candidly acknowledged on cross-ex-
amination that some of his attempted statements and restatements of the Em-
ployer's terms and conditions of employment and existing benefits contained
``mistakes'' or were included by ``mistake'' and these ``mistakes,'' having
been ``called to [his] attention now,'' concededly ``should not have been in-
cluded'' in his typed contract. See, for example, Tr. pp. 116±117, 120±121,
124±126, 129±130, 132±134, 137, and 139. Albert agreed, for example, ``that
[one disputed item] was never called to my attention ... if it was an error

... I certainly would not'' have included [the item].
On redirect examination, Albert again explained that ``as to all of the insur-ance provisionsÐhospital, medical, surgical, life and dentalÐthe agreement
was ... whatever the Company has existing is the contract.''
Sharette Ciccocioppo, the Employer's payroll and accounting clerk, assertedin her testimony that the Employer does not have ``a written policy regarding
continuation of paid-for insurance benefits'' for employees; that the Employ-
er's unwritten ``practice'' is that ``employees that are on coverage are contin-
ued on coverage until they are terminated'' and ``if there is a layoff or some-
thing like that ... the employees would be kept on till the end of the month

... it would be the determination of Art Skelley [the sole owner of Respond-

ent] whether the Employer would continue coverage after that ...''; and that
therefore she would be unable to ``fill in'' the ``blank spaces'' in Albert's
contract, Jt. Exh. 3. She assertedly could not fill in the ``blank spaces'' ``be-
cause we do not have a policy of how many months an employee can stay
on after layoff. See Tr. pp. 206±209.Arthur Skelley, the sole owner of Respondent those testimony is summa-rized at length below, asserted that the ``Company Policy Manual'' (G.C. Exh.
6), relied on by Albert in preparing his contract (Jt. Exh. 3), does not state
the Company's ``complete vacation policy'' and therefore does not ``basically
state the correct policy.'' Skelley also asserted that the Employer does not
have ``a written policy ... concerning the continuation of the Company's

contribution towards insurance premiums if an employee is not at work'' and
consequently he would decide ``how long we can afford to continue [an em-
ployee's] coverage.'' On cross-examination, Skelley acknowledged that he
``never'' told the Union about his ``policy'' on carrying over benefits. He
claimed that the Union ``never asked.'' He also claimed the ``I don't think
we ever'' told the Union about his ``vacation policy.''5Albert also noted in his November 21 letter that the rate for one RichardSmith is contrary to a June 20 document and no change in his rate was nego-
tiated; it was not agreed that the names of employees and their wage rates
would be a part of the agreement; ``exhibit A'' should also provide for the
August 1990 and August 1991 nickel wage increases; and a footnote should
provide that ``no employee shall receive wages less than the wage rate they
received at the time this agreement was consummated.''guage pertaining to holidays in article XXXIII, vacations inarticle XXXIV, hospitalization insurance in article XXXV,
life insurance in article XXXVI and retirement. In item 9,
Bowling II wrote on November 1 that section 1 should list
the specified holidays and section 8 is a ``duplicate'' ``with
modified language.'' Albert agreed, noting that ``this section
reflects the holidays that were in existence in 1989 ... in

accordance with your November 1, 1989 correspondence''
and section 8 is ``hereby deleted'' as a ``duplicate.'' In item
10, Bowling II wrote on November 1 that section 1 pertain-
ing to vacations should read as stated in his letter. Albert re-
sponded that he ``agreed with section 1 as written in your
November 1 correspondence.'' Albert added:The vacation language and schedule noted in the agreementreflects exactly the vacation program that was supplied to the
Union (see attached no. 3). I had attempted to reach you by
phone regarding matters and you failed to return my phone
call prior to October 11 .... I 
have no problem with yourvacation schedule up to 24 months but I do insist [that you
add on the 11 to 20 year schedules as set forth] ....In item 11 of Bowling II's November 1 letter, Bowling IIstated:the Company's final proposal on the three year optionwas that current benefits would remain the same ...

therefore I propose ... the following language ...
Throughout the term of this agreement the Companywill continue to make available to the employees the
group insurance coverage in effect as of the date of this
agreement.... An 
exhibit showing an outline ofgroup insurance coverage will be attached to this agree-
ment.On November 21, Albert ``agree[d] to'' Bowling II's ``sug-gested language.''In item 11 of Bowling II's November 1 letter, Bowling IIfurther set forth section 1 and 2 language on retirement, as
follows:The Company will continue to make available to em-ployees the retirement plan in effect as of the date of
this agreement .... An 
outline of the retirement planshall be listed in this agreement as an exhibit.Albert, in his letter of November 21, noted that his section1 ``reflects the actual amount of insurance that we agreed
upon and was the exact amount in effect''; his sections 2,
3, and 4 pertain to ``carryover and I requested you to fill in
the time period'' which ``should meet with your approval'';
``it was agreed that the retirement plan would remain un-
changed''; and therefore Bowling II's section 1 and 2, as
quoted, ``was agreed by the parties.''4Bowling II also wrote in his November 1 letter to Albertthat ``schedule A'' of Albert's contract pertaining to wage
rates effective August 1 ``should be changed to exhibit A''
and the ``first paragraph should be deleted.'' Bowling II
noted that the ``proper rates are attached.'' Albert responded
on November 21 that the ``wage rates you listed are OK.''5Finally, Bowling II wrote in his November 1 letter to Albert
that he ``re-did'' ``exhibit B'' pertaining to overtime because
of ``so many inconsistencies.'' Albert replied on November
21 that ``you have made changes that were not agreed to''
and the ``agreement is noted by attachment no. 4.''Thereafter, on December 14, 1989, Bowling II wrote Al-bert (Jt. Exh. 6):I apologize for this late response to your November 21... letter 
.... As 
you are aware a decertification pe-tition was filed by a majority of ... unit employees.
 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Thomas Roddy, an employee of Respondent, identified R. Exh. 12 as apetition which he had prepared on or about July 19, 1989. Roddy, whose testi-mony is not too clear, apparently had witnessed employees sign this petition.
Roddy testified that the Regional Director of the Board subsequently refused
to accept this petition because the certification year ``was extended'' to No-
vember 1, as stated above. Thereafter, on or about November 2, Roddy again
prepared another petition, R. Exh. 13. Roddy assertedly had witnessed 20 em-
ployees sign this petition. Roddy's testimony concerning the events attending
the preparation and transmission of this second petition is also not entirely
clear. The Director dismissed this second petition because of the pending un-
fair labor practice proceedings. See R. Exh. 14.Sharette Ciccocioppo, the Employer's payroll and accounting clerk, testifiedthat as of pay period ending July 23, 1989, there were 31 unit employees and
as of pay period ending November 12, 1989, there were 27 unit employees.7On cross-examination Brown acknowledged that he did not know whenproposal R. Exh. 5, referred to in R. Exh. 3, was ``submitted''; that the ``other
proposals,'' R. Exhs. 6 through 10, ``were not attached'' to R. Exh. 3 on June
21; and that the so-called ``first and final'' ``economic proposal'' of the Em-
ployer, R. Exh. 7, which was ``submitted on May 24 and is referred to in R.
Exh. 3, provided that ``existing benefits would remain the same.''It goes without saying that until the representationquestion is resolved negotiations must be tolled ....Arthur P. Skelley is the sole owner of Respondent. Skelleyacknowledged that he had distributed union dues deduction
authorizations to the employees in August 1989; that he did
not thereafter remit to the Union the deducted dues for those
employees who had executed the authorizations; that he did
not return these deducted dues to the employees; and that
these deducted dues ``are in our payroll account at work.''
Skelley identified G.C. Exh. 12, a letter to counsel for Gen-
eral Counsel dated January 2, 1990, enclosing a ``petition re-
ceived by [the Employer] and relied upon by it in drafting
its November 1, 1989 response to the Union's demand to
sign the collective bargaining agreement.'' The enclosed peti-
tion, purportedly signed by ``the overwhelming majority of
employees in the bargaining unit'' who ``no longer want''
the Union ``to represent us,'' is dated July 19, 1989, during
the extended certification year. See Tr. p. 151.6Skelley next testified that he made the decision ``not tosign the collective-bargaining agreement as submitted by the
Union'' because[F]irst ... it was not a complete document 
.... 
Sec-ond ... sometime in July we received a letter from the

employees stating that they no longer wished to have
the Union represent them [R. Exh. 12] ... [and] short-

ly after that, when we passed out the dues authorization
cards, we had only six or seven or eight people out of
the whole group authorize us to withhold dues ...

[and] with the fact that there was a Union security
clause in the agreement it was my concern that ... if

the other people chose not to sign the dues authoriza-
tion cards the Company was obligated to discharge
them [and] I wouldn't have had a Company ....Skelley acknowledged on cross examination that when he``distributed'' the union dues authorization cards to the unit
employees as required by the agreement he ``told them ...

that it was not our obligation to force them to sign ... it

was their choice.'' Elsewhere, Skelley claimed that he told
the unit employees when he distributed to them the union
dues authorization cards ``that we would be obligated to dis-
charge them'' if they did not execute the cards.Skelley next cited the second petition from the employeesdated November 2, 1989 (R. Exh. 13), in support of his ``de-
cision'' ``not to continue to recognize the Union.'' However,
elsewhere in his testimony, Skelley acknowledged that about
this same time he also had ``decide[d] to change the termi-
nation date of the agreement or make a proposal to change
the termination date'' from a 3-year to a 1-year term contractand ``remove the Union security clause.'' And, elsewhere inhis testimony, Skelley claimed that he had decided to make
the above proposals to the Union to modify the agreement
``before'' he had received the second withdrawal or dis-
avowal letter from the employees.Rick Brown, sales manager for Respondent and its chiefnegotiator during the initial September 1987 to March 1989
negotiations, testified that he continued to act from March
1989 as an ``observer'' for the Employer at the subsequent
negotiations with the Union; that Respondent's Exhibit 2
contains initialed or signed proposals and is a ``working copy
of the Company's agreement''; and that ``if both parties ini-
tialed [a paragraph] ... all parties agreed to that section

....'' Brown then identified Respondent's Exhibit 3 as

``part of the economic proposal which we put on the table
on the morning of June 21.'' Respondent's Exhibit 3 is enti-
tled ``Proposed 6-21-89'' and purportedly refers in outline
form to economic and noneconomic proposals of the parties.
Counsel for Respondent argued that Respondent's Exhibit 3
and related documents (R. Exhs. 4 through 11 which are gen-
erally referred to or referenced in R. Exh. 3) show ``exactly
what the Company's final proposal was on the last day of
negotiations'' and ``was agreed to by the parties when Albert
accepted the Company's last proposal.'' (See Tr. p. 174.)
Brown testified that he later reviewed the ``agreement sent
to the Company by Albert,'' compared that ``agreement''
with Respondent's Exhibits 2 through 11, and in his ``opin-
ion'' Albert's ``contract was not what we agreed to.''7Finally, W. Kerby Bowling II testified. As noted, he is anattorney for Respondent. He asserted that, in ``the conversa-
tion that took place with Albert [on July 10, 1989] in which
[Albert] called to accept the Company's agreement, [Albert]
told me [Bowling II] that he accepted our proposal. There
was no discussion concerning noneconomic language, about
the removal of it [as claimed by Albert]. He said he accepted
our proposal. I never agreed to delete any of our non-
economic language from our last proposal.'' On cross-exam-
ination, Bowling II acknowledged that during the ``investiga-
tion of these unfair labor practice charges [he had] never
raised an issue as to what was said in that conversation be-
fore today'' and ``before this date [he had] never raised an
issue about [the noneconomic] successor clauses [or]
successorship language'' which he apparently now claimed
supported the contention that Albert's contract did not reflect
the agreement reached.Albert was recalled as a rebuttal witness. Albert again ex-plained (Tr. p. 260):[W]hen I [Albert] called you [Bowling II] on July 10you agreed with me that all the articles that [were] ini-
tialed and dated would be the contract in addition to the
option for the three years for the economics [and] all
other noneconomics, both Company and Union, would
go away .... 
[A]nything that was on the table thatwas not resolved would go away, would be withdrawn
by both parties .... 463CANNON BOILER WORKSAlbert noted that there were then ``very few'' noneconomicitems on the table, namely language for a successor clause
and complete agreement clause, and these items were with-
drawn.I credit the testimony of Albert as detailed above. His tes-timony is corroborated in large part by undisputed documen-
tary evidence of record. His testimony is also substantiated
in significant part by admissions and acknowledgements of
Respondent's witnesses. And, relying on demeanor, he im-
pressed me as a reliable and trustworthy witness. In sum, the
testimony of Albert together with the undisputed documen-
tary evidence restated above present here a complete and re-
liable recitation of the pertinent sequence of events. On the
other hand, I was not impressed with the testimony of Bowl-
ing II, Skelley, Brown, Ciccocioppo, and Roddy. Their testi-
mony was at times vague, incomplete, contradictory, unclear,
and evasive. I find, for example, Bowling II's belated and es-
chewed assertion that, in effect, Albert had accepted the Em-
ployer's pending noneconomic proposals, including suc-
cessorship and complete agreement language, to be clearly
contrary to the credible and undisputed documentary evi-
dence of record. Bowling II never credibly explained why
this significant assertion had not been previously made by
him. I find equally incredible and unreliable Brown's related
assertion to the effect that Albert's written contract did not
in fact reflect the agreement of the parties. In like vein, I
find incredible and unreliable the related assertions by
Skelley and Ciccocioppo that, in effect, Albert's written con-
tract ``was not a complete document.''As discussed more fully below, I am instead persuadedhere that the parties had reached a complete agreement as toall terms and conditions of employment and Albert's written
contract sufficiently embodied those agreed-upon terms and
conditions of employment. I find and conclude that the cited
mistakes or omissions in this written contract did not prevent
or preclude the existence of agreement; the cited mistakes or
omissions, when sufficiently called to Albert's attention,
were readily acknowledged and resolved by the parties and
by-and-large pertained to stating or restating existing terms
or relatively inconsequential matters; and Bowling II, Skelley
and Brown have seized on these cited mistakes or omissions,
often belatedly, in an attempt to evade further the Employ-
er's outstanding bargaining obligation.DiscussionSection 8(a)(5) of the National Labor Relations Act makesit an unfair labor practice for an employer ``to refuse to bar-
gain collectively with the representative of his employees
....'' Section 8(d) of the Act explains that ``to bargain

collectively is the performance of the mutual obligation of
the employer and the representative of the employees to meet
at reasonable times and confer in good faith with respect to
wages, hours, and other terms and conditions of employment,
or the negotiation of an agreement arising thereunder, and
the execution of a written contract incorporating any agree-
ment reached if requested by either party ....'' It is settled
law that when an oral agreement is reached as to the terms
of a collective-bargaining contract, each party is obligated, at
the request of the other, to execute that contract when re-
duced to writing, and a failure or refusal to do so constitutes
a violation of Section 8(a)(5) and (1) of the Act. Moreover,as the Board explained in Fashion Furniture Mfg., 279NLRB 705 (1986):Turning to the issue of whether the errors contained inthe written contract justify the respondent's refusal to
execute it, we note that generally inadvertent errors do
not excuse a complete refusal to execute an agreement
previously reached .... 
The Board has found thatsuch errors do not indicate a lack of agreement between
the parties and the need for minor alterations in the
agreement does not relieve the parties of the obligation
to execute the contract agreed to particularly where as
here the other party indicates a willingness to make
such alterations .... 
[Citations omitted.]Further, as the Board also made clear in Georgia Kraft Co.,258 NLRB 908 (1981), enfd. 696 F.2d 931 (11th Cir. 1983),Respondent was clearly obligated to assist the union inreducing the agreement to writing and to thereupon
execute such agreement.... A 
review of this docu-ment reflects some minor deviation from the proposals
submitted by respondent and agreed to by the union
.... We 
nonetheless conclude that any such deviationis not indicative of a lack of agreement between the
parties, but is rather the result of respondent's own re-
fusal to acknowledge the existence of an agreement as
well as its refusal to assist the union in reducing the
agreement to writing ....Cf. Interprint Co., 273 NLRB 1863 (1985), and Magic Chef,288 NLRB 2 fn. 1 (1988).In addition, as restated in Viking Connectors Co., 297NLRB 95 (1989),The Board has long held that an irrebutable presump-tion of continuing majority status on the behalf of a
certified union continues throughout the certification
year. Thereafter, a labor organization enjoys a rebutta-
ble presumption of continuing majority which may be
challenged by an employer in certain circumstances
.... An 
important limitation to an employer's abilityto withdraw recognition from a union however is that
such action must occur in a context free from unfair
labor practices.And, in United Supermarkets, 287 NLRB 119 (1987), enfd.862 F.2d 549 (5th Cir. 1989), the Board stated:Although it is true that the respondent delayed formallywithdrawing recognition from the union until the cer-
tification year expired, it is also true that the respondent
relied in part on [a] prematurely filed petition to sup-
port its withdrawal. We believe that just as the petition
could not raise a question concerning representation nor
be acted on by the respondent within the certification
year, respondent cannot subsequently rely on it to jus-
tify a more timely withdrawal of recognition....More significant, however, than the untimeliness of the
decertification petition is the fact that the underlying
expression of support was itself unreliable as an indica-
tor of uncoerced employee sentiment because it arose
during the time when respondent not yet fully remedied
its many unfair labor practices .... 464DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Applying these principles of law to the credited evidenceof record, I find and conclude that Respondent Employer has
violated Sections 8(a)(1) and (5) and 8(d) of the National
Labor Relations Act as alleged by failing and refusing since
about November 1, 1989, to execute a written contract em-
bodying the full and complete agreement previously reached
by the parties on or about July 10, 1989; by abrogating andrefusing since about November 1, 1989, to abide by all the
terms and conditions of this agreement by refusing to comply
with the provisions pertaining to ``Union security'' and ``ter-
mination of agreement''; and by failing and refusing since
about December 14, 1989, to recognize and bargain with the
Union as the exclusive bargaining representative of the unit
employees.The Union won a Board-conducted representation electionby a vote of 26 for and 6 against union representation and,
on September 8, 1987, was certified as bargaining agent for
the Employer's production and maintenance unit employees.
The parties held some 25 to 30 bargaining sessions from Oc-
tober 1987 until March 1989. The Union then charged the
Employer with refusing to bargain in good faith and dis-
crimination. An unfair labor practice complaint issued. Re-
spondent agreed on March 21, 1989, in settlement of the
pending proceeding that, inter alia, it would bargain in good
faith with the Union as the exclusive bargaining agent of the
unit employees; if an understanding is reached embody that
understanding in a signed agreement; and extend the certifi-
cation year until November 1, 1989. The parties resumed
bargaining in May 1989. According to the credible testimony
of Union Representative Albert, the parties agreed:what we [had] negotiated previous[ly] ... which was
initialed and dated ... was not renegotiated ... with

an agreement between us that it would not be renegoti-
ated. The Bowlings [the Employer's attorneys] ... and

[Albert] [agreed] that it would not be renegotiated and
we'd only be talking about other things that was out-
standing at that point in time.The ``outstanding issues'' on resumption of bargaining in-cluded ``union shop and management's rights''; ``hours and
overtime''; ``vacations''; ``holidays''; and ``wage increases.''The parties thereafter met during some 10 to 15 sessions;``agreed on management's rights ... union shop ... hours

and overtime''; and Bowling Sr. submitted a written proposal
on May 23 or 24, 1989, containing the Employer's ``first,
final and last'' ``economic package.'' (See G.C. Exh. 3.)
When Albert ``attempted to negotiate from this [economic]
proposal'' he was told ``that's the first, the final and the
last.'' Two of the three economic options contained in this
proposal, as demonstrated above, would result in a regressive
or concessionary contract. The Union accepted the Employ-
er's ``third option'' in addition to what had already been
agreed on and initialed. Thereafter, on July 10, 1989, Albert
telephoned Bowling II andtold Kerby [Bowling II] that we had a meeting ... we
had a three year agreement ... any noneconomic

items that were unsettled go away [they are withdrawn]
... we have a contract based on the signed off items

[G.C. Exh. 4] and the third option [G.C. Exh. 3] ....The term of the contract would be 3 years from July 31,1989. The agreement included a union-security clause.The parties on July 10, 1989, fully understood that theyhad negotiated a complete collective-bargaining agreement.They fully understood that any noneconomic items remaining
on the bargaining table were withdrawn. They fully under-
stood that the agreement, including its union-security and 3-
year term clauses, were effective as of July 31, 1989. And,
the parties proceeded to implement this oral agreement. Al-
bert then asked Bowling II if he would ``type'' the agree-
ment. Bowling II refused because he was ``extremely busy.''
Albert then set about typing the agreement. Albert ``used the
documents ... initialed by both parties'' (G.C. Exh. 4) and

the Employer's ``first, final and last economic proposal''
(G.C. Exh. 3). He noted: ``we agreed upon the insurance re-
maining the same [and he] made reference to the insurance
booklets that [were] supplied to [him] by the Company ...

because we had agreed to the same plans ....'' He further
noted that with respect to provisions pertaining to ``holi-
days,'' the holidays reflected in General Counsel Exhbit 3
are the ``same holidays that they had in effect'' and they too
were ``agreed to in negotiations.''In the meantime, during August 1989, owner Skelley dis-tributed union dues deduction authorizations to the employ-
ees. Skelley acknowledged on cross-examination that when
he ``distributed'' the union dues authorization cards to the
unit employees as required by the agreement he ``told them
... that it was not our obligation to force them to sign ...

it was their choice.'' Only 8 out of some 31 employees
signed the authorizations. Skelley acknowledged that he did
not thereafter remit to the Union the deducted dues for those
employees who had executed the authorizations; that he did
not return these deducted dues to the employees; and that
these deducted dues ``are in our payroll account at work.''Albert, however, was unaware of the Employer's failure tocomply with the union-security clause previously agreed on
by the parties. The Employer did not notify Albert ``of any
employees who did not sign dues deduction'' cards. The Em-
ployer did not remit any dues to the Union. Albert first be-
came aware of this failure to remit dues on the part of the
Employer about December. The Employer had never indi-
cated to Albert that ``it did not agree to remit dues.'' The
Employer, however, had implemented all other terms and
provisions which had been agreed on on July 10, including
the 5-cent pay increase, holidays, job bidding, and seniority
provisions.Albert, by October 11, 1989, had finished his preparationof the written contract. Albert had attempted unsuccessfully
to telephone Bowling II and get his assistance with respect
to stating or restating certain terms and conditions of em-
ployment or benefits. On October 11 Albert mailed a copy
of the written contract to Bowling II with a request that
Bowling II fill in certain information reflecting the Employ-
er's existing practice regarding the continuation or carry over
of insurance coverage after employment ended. On Novem-
ber 1, Bowling II responded to Albert citing certain errors
in Albert's written contract. In addition, Bowling IIÐrelying
on an employee petition filed during July 1989 within the ex-
tended certification yearÐquestioned the majority status of
the Union and, at the same time, attempted to renege on and
renegotiate the agreed-upon union-security clause and termi-
nation of agreement language. 465CANNON BOILER WORKS8Counsel for General Counsel's motion to strike counsel for Respondent'sposthearing brief because it was filed late is denied.Albert, by letter dated November 21, 1989, replied toBowling II's letter of November 1. Albert attempted to re-
solve in detail all cited errors or mistakes or demonstrate that
the typed contract in fact reflected the agreement of the par-
ties. (See Jt. Exhs. 4 and 5, as summarized supra.) Albert,
however, refused to change the agreed-upon term of the con-
tract or union-security clause.Bowling II never replied to Albert's November 21 attemptto resolve all cited errors or mistakes. Instead, Bowling II,
on December 14, 1989, relying on another employee petition
filed on November 3, notified Albert:I apologize for this late response to your November 21... letter 
.... As 
you are aware a decertification pe-tition was filed by a majority of ... unit employees.

It goes without saying that until the representation
question is resolved negotiations must be tolled ....Approximately 6 months later, at the instant unfair laborpractice hearings, Bowling II first cited additional errors in
Albert's written contract and questioned Albert at length
about these cited errors and the ones previously cited in No-
vember. Albert credibly testified that he ``got [his contract
language pertaining to insurance benefits] from the Employ-
er's handbooks and insurance books that they supplied to
me''; ``they were ... handbooks of existing benefits.'' Al-

bert cited and relied on, for example (G.C. Exh. 6), the docu-
ment which he had received from the Employer ``that set
forth the various conditions that they had prior to the Union
coming in and was still in existence throughout the negotia-
tions.'' Albert candidly acknowledged that certain specific
contract language ``wasn't signed off, but it certainly was
agreed to ... we agreed to the same insurance benefits that

was in existence at the time we negotiated the contract
....'' Albert explained, as he had in his letter to Bowling

II on October 11 (Jt. Exh. 3), that he had left a ``blank
space'' in section 5 of his agreement dealing with insurance
``carry over provisions'' for the Employer to fill in its ``cur-
rent practice.'' Albert recalled: ``When we negotiated [the
agreement] it was the same thing you had in effect [and] I
didn't know whether you had a carry over or not.'' In addi-
tion, Albert candidly acknowledged that some of his at-
tempted statements or restatements of the Employer's terms
and conditions of employment and existing benefits con-
tained ``mistakes'' or were included by ``mistake'' and these
``mistakes,'' having been ``called to [his] attention now,''
concededly ``should not have been included'' in his typed
contract. Albert agreed, for example, ``that [one disputed
item] was never called to my attention ... if it was an error

... I certainly would not'' have included the item. And, at

the hearings, Bowling II for the first time challenged Albert'srecollection of what was said on July 10, 1989, namely, that
noneconomic proposals still on the table were withdrawn. Al-
bert credibly denied Bowling II's assertion.Counsel for Respondent argues in his posthearing briefthat where was no ``meeting of the minds on all material
terms'' and there is no ``obligation to sign the agreement
when it is bubbling over with errors, omissions and additions
....8This contention is contrary to the credible evidenceof record detailed above. An analysis of the disputed orquestioned contract items makes it clear that no real dispute
exists as to any substantial term and condition of employ-
ment and, further, had Respondent fulfilled its statutory obli-
gation to assist the Union in preparing the written contract,
these questioned items would have been readily resolved.Thus, for example, Bowling II questioned in his November1 letter Albert's use of the heading ``Management Clause''
instead of ``Management Rights'' in his written contract. Al-
bert on November 21 agreed to this correction. Albert also
agreed to correct a typo'' in section 13 of article XIV. Albert
also acknowledged at the hearings that the inclusion of the
introductory paragraph or preamble in his written contract
was not initialed and thus mistakenly included. Albert ex-
plained: ``There was no question about it ... if you want

to eliminate it ... we will eliminate it 
....'' Tr. p. 137.
Albert also acknowledged on November 21 that he had mis-
takenly omitted from his contact the words ``and holidays''
with respect to filing grievances in section 11 of article IV.
Albert also acknowledged on November 21 and at the hear-
ings that sections 10 and 14 of article XII are duplicates and
section 14 should be omitted. (Tr. p. 114.)In addition, Albert agreed to delete on November 21 andat the hearings sections 10 and 11 of article XIII. (Tr. pp.
114±115.) These were clerical errors or duplicates. Albert
similarly acknowledged at the hearings that section 2 of arti-
cle XV contained essentially duplicate statements and the
first statement was the correct one. Tr. pp. 115 to 117. Ear-
lier, on November 21, Albert had explained to Bowling II
that section 2 in fact had been agreed to by the parties. Al-
bert also acknowledged on November 21 and at the hearings
that section 11 of article XIX pertaining to safety rules was
omitted by oversight. (Tr. p. 118.)Further, Albert also acknowledged on November 21 and atthe hearings that the holidays listed by Bowling II in article
XXXIII were correct and sections 3 and 8 were essentially
duplicates with section 8 being deleted. (Tr. pp. 119 to 121.)
Albert also acknowledged on November 21 and at the hear-
ings that vacations in section 1 of article XXXIV should read
as stated by Bowling II. Albert, however, wanted Bowling II
to complete his vacation schedule to 20 years. Albert was re-
lying on the material furnished to him by the Employer in
attempting to restate this existing benefit. It is undisputed
that there would be no change in this benefit. Albert also ac-
knowledged on November 21 and at the hearings with re-
spect to restating the existing insurance benefits in articles
XXXVI to XXXVIII that he had relied on the Employer's
benefit booklets and his understanding of Federal law with
respect to carry over provisions. Admittedly, these attempted
restatements of existing benefits were not initialed by the
parties. Albert unsuccessfully had sought the assistance of
Bowling II in this endeavor and left some blank spaces in
his contract for Bowling II to restate existing carry over
practices if any. Albert on November 21 and at the hearings
readily agreed to accept Bowling II's language pertaining to
these and related benefits. Albert explained: ``If there is no
carry over provisions, whatever the existing agreement calls
for, ... that's what I agreed to 
....'' (Tr. pp. 125, 144.)
 466DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9See also Tr. pp. 130 to 134, where Albert acknowledged further errors inattempting to restate existing benefits. These additional errors were apparently
first cited to Albert at the hearings.In sum, Albert was simply asking the Employer to restatewhatever its existing benefit policy was.9Finally, with respect to schedules A and B of Albert'swritten contract, Albert acknowledged on November 21 and
at the hearings that the wage rates stated by Bowling II in
schedule A were correct and the ``preamble'' language, al-
though agreed to in principle, should be deleted because it
was not initialed. (Tr. p. 137.) Further, Albert explained to
Bowling II on November 21 that the agreement with respect
to schedule B is noted in his ``attachment 4.'' At the hear-
ings, Albert was apprised by Bowling II of an error in lan-
guage in section 1 of schedule B pertaining to overtime dis-
tribution. Albert credibly testified:Resp. Exh. 1 is correct and it was error on my part ...
I didn't see that the parties agree[d] to section 1. The
secretary made an error and it should be section 1 of
your exhibit.... I 
included something that wassigned, initialed here and there is a little notation over
here on the side that was missed. It's not of any signifi-
cance anyway because it's almost the same language.
[Tr. pp. 139 to 140.]In conclusion, as stated in Georgia Kraft Co., supra,Respondent was clearly obligated to assist the Union inreducing the agreement to writing and to thereupon
execute such agreement.... A 
review of [Albert's]document reflects some minor deviation from the pro-
posals submitted by Respondent and agreed to by the
Union .... 
[A]ny such deviation is not indicative ofa lack of agreement between the parties, but is rather
the result of Respondent's own refusal to acknowledge
the existence of an agreement as well as its refusal to
assist the Union in reducing the agreement to writing
....For, as made clear in Fashion Furniture, supra,The Board has found that such errors do not indicatea lack of agreement between the parties and the need
for minor alterations in the agreement does not relieve
the parties of the obligation to execute the contract
agreed to particularly where as here the other party in-
dicates a willingness to make such alterations ....On November 1,1989, Bowling II apprised Albert that theEmployer would not execute Albert's written contract con-
taining the agreed-upon and effective union-security clause.
Bowling II further apprised Albert that the Employer, also
contrary to its agreement, wanted a 1-year and not a 3-year
term contract. The Employer predicated this demand on a de-
certification petition filed in July 1989, during the certifi-
cation period. The certification year, as Respondent had
agreed in settlement of the earlier unfair labor practice pro-
ceeding, had been extended to November 1, 1989. Respond-
ent, about this same time, was refusing to send to the Union
dues deducted from employees' wages after they had exe-
cuted deduction authorizations. Respondent deposited these
deducted dues into its ``payroll account.'' Respondent's con-duct was in clear derogation of its bargaining obligation. Asstated in United Supermarkets, supra,We believe that just as the petition could not raise aquestion concerning representation nor be acted on by
the Respondent within the certification year, Respond-
ent cannot subsequently rely on it to justify a more
timely withdrawal of recognition.... 
More signifi-cant, however, than the untimeliness of the decertifica-
tion petition is the fact that the underlying expression
of support was itself unreliable as an indicator of
uncoerced employee sentiment because it arose during
the time when Respondent had not yet fully remedied
its many unfair labor practices ....Thus, Respondent, having agreed to the terms and conditionsof a collective-bargaining agreement, could not thereafter
rely on an earlier untimely decertification petition in the con-
text of its unremedied refusal to bargain, as justification for
refusing to sign the written contract.Likewise, the Employer's December 14, 1989 withdrawalof recognition from the Union also runs afoul of its statutory
bargaining obligation. The Employer was relying on a second
withdrawal petition filed in November on the heels of the ex-
piration of the certification year. Owner Skelley, in his testi-
mony, cited this second petition from the employees (R. Exh.
13) in support of his ``decision'' ``not to continue to recog-
nize the Union.'' Clearly, in view of the above unremedied
unfair labor practices, the Employer could not question the
Union's majority status. Respondent Employer has violated
Section 8(a)(1) and (5) and Section 8(d) of the Act as al-
leged.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce as al-leged.2. Charging Party Union is a labor organization as alleged.
3. Respondent violated Sections 8(a)(1) and (5) and 8(d)of the Act by failing and refusing to bargain in good faith
with the Union as the exclusive bargaining agent of its em-
ployees in an appropriate unit, as described below, by failing
and refusing since about November 1, 1989, to execute a
written contract embodying the full and complete agreement
previously reached by the parties on or about July 10, 1989,
with respect to the terms and conditions of employment of
its unit employees; by abrogating and refusing since about
November 1, 1989, to abide by all the terms and conditions
of this agreement by refusing to comply with the provisions
pertaining to ``Union security'' and ``termination of agree-
ment''; and by failing and refusing since about December 14,
1989, to recognize and bargain with the Union as the exclu-
sive bargaining representative of the unit employees. The ap-
propriate unit includes:All full time and regular part time production andmaintenance employees including leadmen and field
service personnel employed at the Respondent's New
Kensington, Pennsylvania facility, excluding all sales-
men, salaried employees, draftsmen and clerical em-
ployees, as well as guards, professional employees and
supervisors as defined in the Act.4. The unfair labor practices found above affect commerce. 467CANNON BOILER WORKS10If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.11If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''REMEDYTo remedy the unfair labor practices found above, Re-spondent Employer will be directed to cease and desist from
engaging in such unlawful conduct and like or related con-
duct and to post the attached notice. Respondent Employer
will be directed to execute the written collective-bargaining
contract as requested by the Union on October 11, 1989,
with the correction of inadvertent errors as acknowledged by
the Union in its letter of November 21, 1989, and at the
hearings in this proceeding, and abide by its terms retro-
actively to its effective date of July 31, 1989. Respondent
Employer will make whole the unit employees and the Union
for losses, if any, which they may have suffered by Respond-
ent's refusal to sign the agreement, in the manner set forth
in Ogle Protection Service, 183 NLRB 682 (1970), with in-terest as prescribed in New Horizons for the Retarded, 283NLRB 1173 (1987). Specifically, as provided in Ogle, supra,Respondent Employer will be directed to reimburse the
Union for the dues which Respondent unlawfully failed to
withhold and/or transmit in accordance with checkoff provi-
sions of the contract, limited, however, to reimbursement
only for those employees who had signed dues deduction au-
thorizations. Respondent Employer will be directed to, on re-
quest, bargain in good faith with the Union as the exclusive
bargaining agent of the employees in the appropriate unit and
if an understanding is reached embody that understanding in
a signed agreement.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended10ORDERThe Respondent, Cannon Boiler Works, Inc., New Ken-sington, Pennsylvania, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Failing and refusing to bargain collectively and in goodfaith with the Union, Aluminum, Brick And Glass Workers
International Union, AFL±CIO±CLC as the exclusive bar-
gaining agent of its employees in the following appropriate
unit, with respect to rates of pay, wages, hours, and other
terms and conditions of employment, by failing and refusing
since about November 1, 1989 to execute a written contract
embodying the full and complete agreement previously
reached by the parties on or about July 10, 1989, with re-
spect to the terms and conditions of employment of its unit
employees; by abrogating and refusing since about Novem-
ber 1, 1989, to abide by all the terms and conditions of this
agreement by refusing to comply with the provisions pertain-
ing to ``Union security'' and ``termination of agreement'';
and by failing and refusing since about December 14, 1989,
to recognize and bargain with the Union as the exclusive bar-
gaining representative of the unit employees. The appropriate
unit includes:All full time and regular part time production andmaintenance employees including leadmen and field
service personnel employed at the Respondent's NewKensington, Pennsylvania facility, excluding all sales-men, salaried employees, draftsmen and clerical em-
ployees, as well as guards, professional employees and
supervisors as defined in the Act.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following action necessary to effectuate thepolicies of the Act.(a) Execute the written collective-bargaining contract asrequested by the Union on October 11, 1989, with the cor-
rection of inadvertent errors as acknowledged by the Union
in its letter of November 21, 1989, and at the hearings in this
proceeding, and abide by its terms retroactively to its effec-
tive date of July 31, 1989.(b) Make whole the unit employees and the Union forlosses, if any, which they may have suffered by Respond-
ent's refusal to sign the agreement, with interest, as provided
in this Decision.(c) Reimburse the Union, with interest, for the dues whichRespondent unlawfully failed to withhold and/or transmit in
accordance with checkoff provisions of the contract, limited,
however, to reimbursement only for those employees who
had signed dues deduction authorizations.(d) On request, bargain in good faith with the Union asthe exclusive bargaining agent of the employees in the appro-
priate unit and if an understanding is reached embody that
understanding in a signed agreement.(e) Post at its facilities in New Kensington, Pennsylvania,copies of the attached notice marked ``Appendix.''11Copiesof the notice, on forms provided by the Regional Director for
Region 6, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board hag found that we haveviolated the National Labor Relations Act and hag ordered
us to post and abide by this notice.WEWILLNOT
fail and refuse to bargain collectively andin good faith with the Union, Aluminum, Brick And Glass
Workers International Union, AFL±CIO±CLC as the exclu-
sive bargaining agent of our employees in the following ap- 468DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
propriate unit, with respect to rates of pay, wages, hours, andother terms and conditions of employment, by failing and re-
fusing since about November 1, 1989 to execute a written
contract embodying the full and complete agreement pre-
viously reached by the parties on or about July 10, 1989,
with respect to the terms and conditions of employment of
our unit employees; by abrogating and refusing since about
November 1, 1989, to abide by all the terms and conditions
of this agreement by refusing to comply with the provisions
pertaining to ``Union security'' and ``termination of agree-
ment''; and by failing and refusing since about December 14,
1989, to recognize and bargain with the Union as the exclu-
sive bargaining representative of our unit employees. The ap-
propriate unit includes:All full time and regular part time production andmaintenance employees including leadmen and field
service personnel employed at the Respondent's New
Kensington, Pennsylvania facility, excluding all sales-
men, salaried employees, draftsmen and clerical em-
ployees, as well as guards, professional employees and
supervisors as defined in the Act.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their
rights guaranteed in Section 7 of the Act.WEWILL
execute the written collective-bargaining contractas requested by the Union on October 11, 1989, with the cor-
rection of inadvertent errors as acknowledged by the Union
in its letter of November 21, 1989, and at the hearings before
the Board in this proceeding, and abide by its terms retro-
actively to its effective date of July 31, 1989.WEWILL
make whole our unit employees and the Unionfor losses, if any, which they may have suffered by our re-
fusal to sign the agreement, with interest, as provided in the
Board's Decision.WEWILL
reimburse the Union, with interest, for the dueswhich we unlawfully failed to withhold and/or transmit in ac-
cordance with checkoff provisions of the contract, limited,
however, to reimbursement only for those employees who
had signed dues deduction authorizations.WEWILL
on request bargain in good faith with the Unionas the exclusive bargaining agent of our employees in the ap-
propriate unit and if an understanding is reached embody that
understanding in a signed agreement.CANNONBOILERWORKS, INC.